     Case 2:20-cv-01721-JAM-AC Document 22 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSEPH WILLIAM NOVAK,                            No. 2:20-cv-01721 JAM AC
12                       Plaintiff,
13           v.                                        ORDER
14    TINA M. MENDEZ, PROBER &
      RAPHAEL, ALC, and AMRIHOME
15    MORTGAGE COMPANY LLC,
16                       Defendants.
17

18          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

19   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On January 27, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. ECF No. 20. Neither

23   party has filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed January 27, 2021, are adopted in full;

28          2. Defendants’ motion to set aside default (ECF No. 14) is GRANTED and plaintiff’s
                                                       1
     Case 2:20-cv-01721-JAM-AC Document 22 Filed 03/01/21 Page 2 of 2


 1   motion for default judgment (ECF No. 12) is DENIED as moot.
 2          3. Defendants are ordered to file a proper answer or other response to the complaint
 3   within 14 days.
 4

 5
     DATED: March 1, 2021                          /s/ John A. Mendez
 6
                                                   THE HONORABLE JOHN A. MENDEZ
 7                                                 UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
